INDEMNIFICATION AGREEMENT
FOR INTERIM EXECUTIVE

THIS INDEMNIFICATION AGREEMENT FOR INTERIM EXECUTIVE (the “Agreement”) is made
and entered into as of June      , 2007 between CSK Auto Corporation, a Delaware
corporation, CSK Auto, Inc., an Arizona corporation, and CSK Auto.com, Inc., a
Delaware corporation (individually and collectively herein, the “Company”), and
Steven L. Korby (“Indemnitee”). CSK Auto Corporation and CSK Auto.com, Inc. are
referred to herein from time to time as the “Delaware Corporations” and CSK
Auto, Inc. is referred to herein from time to time as the “Arizona Corporation”.

WITNESSETH THAT:

WHEREAS, James B. Riley has resigned as Chief Financial Officer of the Company;
and

WHEREAS, Indemnitee has been serving as a consultant to the Company in
connection with various matters relating to accounting and finance since
July 2006; and

WHEREAS, the Company wishes to retain Indemnitee as Interim Chief Financial
Officer during the period in which it engages in a search for a permanent Chief
Financial Officer; and

WHEREAS, the Company and the Indemnitee recognize the risk of litigation and
other claims being asserted against the Indemnitee in connection with such
interim service; and

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against liability and in order to induce the Indemnitee to accept the position
of Interim Chief Financial Officer (and recognizing the Indemnitee’s
unwillingness to accept the position of Interim Chief Financial Officer without
the indemnifications and agreements provided herein), the Company desires to
provide for the indemnification of, and the advancing of expenses to, the
Indemnitee to the fullest extent permitted by law and as set forth in this
Agreement; and

WHEREAS, the parties hereto recognize the uncertainties relating to directors
and officers insurance; and

WHEREAS, the Board of Directors has determined that it would be difficult to
attract an Interim Chief Financial Officer without providing indemnities
substantially similar hereto and that therefore, it is in the best interests of
the Company’s stockholders to enter into this Agreement; and

WHEREAS, this Agreement is a supplement to and in furtherance of the charter and
by-laws and any resolutions adopted pursuant thereto, and shall not be deemed to
be a substitute therefore, nor to diminish or abrogate the rights of Indemnitee
thereunder; and

WHEREAS, Indemnitee does not regard the protection available under the charter
and by-laws and existing directors and officers insurance to be adequate in the
present circumstances, and is not willing to serve as Interim Financial Officer
without adequate protection, and the Company desires Indemnitee to serve in such
capacity.

NOW, THEREFORE, in consideration of Indemnitee’s service heretofore and as
Interim Chief Financial Officer after the date hereof, the parties hereto agree
as follows:

1. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent authorized or permitted by the
provisions of the General Corporation Law of the State of Delaware, with respect
to the Delaware corporations, and the Arizona Business Corporation Act, with
respect to the Arizona corporation, and applicable common law, as such may be
amended or revised from time to time (herein, the “Law”). In addition to, but
not in limitation of, the prior sentence, the Company also agrees to hold
harmless and indemnify Indemnitee to the fullest extent authorized or permitted
by the provisions of Article Eighth of the Company’s Restated Certificate of
Incorporation, as amended to the date hereof, and Article V of the Company’s
Amended and Restated By-laws, as amended to the date hereof. In furtherance of
the foregoing indemnification, and without limiting the generality thereof:

(a) Proceedings Other than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section l(a) if, by reason of his Corporate Status (as hereinafter defined), he
is, or is threatened to be made, a party to or participant in any Proceeding (as
hereinafter defined). Pursuant to this Section 1(a), Indemnitee shall be
indemnified against all Expenses (as hereinafter defined), judgments, penalties,
fines and amounts paid in settlement actually and reasonably incurred by him, or
on his behalf, in connection with such Proceeding or any claim, issue or matter
therein, if he acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Company, and with respect to any
criminal Proceeding, had no reasonable cause to believe his conduct was
unlawful.

(b) Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his Corporate Status, he is, or is threatened to be made, a party to or
participant in any Proceeding brought by or in the right of the Company.
Pursuant to this Section 1(b), Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by him, or on his behalf, in
connection with such Proceeding if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company; provided, however, if applicable law so provides, no indemnification
against such Expenses shall be made in respect of any claim, issue or matter in
such Proceeding as to which Indemnitee shall have been finally adjudged by a
court in a non-appealable decision to be liable to the Company, unless the Court
of Chancery of the State of Delaware shall determine that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification.

(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a party to and is successful,
on the merits or otherwise, in any Proceeding, he shall be indemnified to the
maximum extent permitted by Law against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith. If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or on his behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

2. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 of this Agreement, the Company
shall and hereby does indemnify and hold harmless Indemnitee to the fullest
extent permitted by law against all Expenses, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by him or on his
behalf if, by reason of his Corporate Status, he is, or is threatened to be
made, a party to or participant in any Proceeding (including a Proceeding by or
in the right of the Company), including, without limitation, all liability
arising out of the negligence or active or passive wrongdoing of Indemnitee. The
only limitation that shall exist upon the Company’s obligations pursuant to this
Agreement shall be that the Company shall not be obligated to make any payment
to Indemnitee that is finally determined by Independent Counsel (as hereinafter
defined) (under the procedures, and subject to the presumptions, set forth in
Sections 6 and 7 hereof) to be unlawful under Delaware law. The meaning of the
phrase “to the fullest extent permitted by law” shall include, but not be
limited to: (i) to the fullest extent authorized or permitted by the provisions
of the General Corporation Law of the State of Delaware (the “DGCL”), with
respect to the Delaware corporations, or the Arizona Business Corporation Act,
with respect to the Arizona corporation, as in effect as of the date of this
Agreement, that authorize or contemplate indemnification by contract; and
(ii) to the fullest extent authorized or permitted by any amendments to or
replacement of the DGCL, with respect to the Delaware corporations, or the
Arizona Business Corporation Act, with respect to the Arizona corporation,
adopted after the date of this Agreement that increase the extent to which a
corporation may indemnify its officers and directors.

3. Contribution in the Event of Joint Liability.

(a) Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any threatened, pending or completed action, suit or
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall pay, in the
first instance, the entire amount of any judgment or settlement of such action,
suit or proceeding without requiring Indemnitee to contribute to such payment
and the Company hereby waives, fully, completely and without reservation, and
relinquishes any right of contribution it may have against Indemnitee. The
Company shall not enter into any settlement of any action, suit or Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such action, suit or Proceeding) unless such settlement provides for a full,
final and unqualified release of all claims asserted against Indemnitee.

(b) Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or Proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
Proceeding), or if for any reason whatsoever the indemnification provided in
this Agreement is unavailable to Indemnitee in whole or in part, the Company
shall contribute to the amount of Expenses, judgments, fines and amounts
otherwise paid, actually and reasonably incurred and paid or payable by
Indemnitee, in proportion to the relative benefits received by the Company and
all present, future and former officers, directors or employees of the Company,
other than Indemnitee, who are jointly liable with Indemnitee (or would be if
joined in such action, suit or Proceeding), on the one hand, and Indemnitee, on
the other hand, from the transaction or events from which such action, suit or
proceeding arose; provided, however, that the proportion determined on the basis
of relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault and knowledge of the Company and all
present, future and former officers, directors or employees of the Company other
than Indemnitee who are jointly liable with Indemnitee (or would be if joined in
such action, suit or Proceeding), on the one hand, and Indemnitee, on the other
hand, in connection with the events that resulted in such Expenses, judgments,
fines or settlement amounts, as well as any other equitable considerations which
the Law may require to be considered, including, without limitation, the fact
that Indemnitee was serving the Company on a limited and interim basis. The
relative fault and knowledge of the Company and all present, future and former
officers, directors or employees of the Company, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, the degree to which
their conduct is active or passive, and the limited and interim nature of
Indemnitee’s service with the Company.

(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by present, future and
former officers, directors or employees of the Company, other than Indemnitee,
who may be jointly liable with Indemnitee.

4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be fully indemnified against all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith.

5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding by reason of Indemnitee’s Corporate
Status within ten (10) days after the receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. Any
advances and undertakings to repay pursuant to this Section 5 shall be
unsecured, interest free and shall be made without regard to Indemnitee’s
ability to repay the Expenses and without regard to Indemnitee’s ultimate
entitlement to indemnification under the other provisions of this Agreement.
Advances of Expenses shall include any and all reasonable Expenses incurred
pursuing a Proceeding to enforce this right of advancement, including Expenses
incurred preparing and forwarding statement to the Company to support the
advances claimed. The Indemnitee shall qualify for advances solely upon the
execution and delivery to the Company of an unsecured undertaking providing that
Indemnitee undertakes to repay the advance to the extent that it is fully,
finally and ultimately determined that Indemnitee is not entitled to be
indemnified by the Company. For purposes of clarity and not limitation, the
parties acknowledge and agree that any Expenses related to legal proceedings to
secure a determination that Indemnitee should be indemnified under applicable
Law shall be “Expenses” as defined herein and shall be fully reimbursable as
provided in this Agreement.

6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are the most favorable possible, as may be permitted
under the Law. Accordingly, the parties agree that the following procedures and
presumptions shall apply in the event of any question as to whether Indemnitee
is entitled to indemnification under this Agreement:

(a) To obtain indemnification (including, but not limited to, the advancement of
Expenses and contribution by the Company) under this Agreement, Indemnitee shall
submit to the Board of Directors of the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a) hereof, a determination, if required by applicable Law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case by one of the following two methods, which shall be at the election of
Indemnitee: (1) by a majority vote of the disinterested directors on the Board
of Directors, even though less than a quorum, or (2) by Independent Counsel in a
written opinion.

(c) If Indemnitee requests that the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 6(b)
hereof, the Independent Counsel shall be selected as provided in this
Section 6(c). If Indemnitee requests that the determination be made by
Independent Counsel, such method of determination shall be exclusive and no
other method of determination shall be permitted. The Independent Counsel shall
be selected by Indemnitee (unless Indemnitee requests that such selection be
made by the Board of Directors). The Company may, within ten (10) days after
written notice of selection shall have been given, deliver to Indemnitee a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 12 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) business days after
submission by Indemnitee to the Company of the name of his chosen Independent
Counsel, any objection thereto by the Company shall not have been resolved,
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company to Indemnitee’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 6(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this
Section 6(c), regardless of the manner in which such Independent Counsel was
selected or appointed. The Company agrees to fully indemnify the Independent
Counsel against any and all Expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

(d) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence.

(e) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the books and records, including the books of account, of the
Company, or on information supplied to Indemnitee by the officers of the Company
in the course of their duties, or on the advice of legal counsel or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser or other expert selected by the
Company. In addition, the actual or imputed knowledge and/or actions, or failure
to act, of any present, future or former director, officer, agent or employee of
the Company shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement. Whether or not the foregoing
provisions of this Section 6(e) are satisfied, it shall in any event be presumed
that Indemnitee has at all times acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

(f) If the person, persons or entity empowered or selected under Section 6 to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within thirty (30) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a deliberate misstatement by Indemnitee of a material
fact, or a deliberate omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a clear prohibition of such indemnification under
applicable Law; provided, however, that such thirty (30)-day period may be
extended for a reasonable time, not to exceed an additional fifteen (15) days,
if the person, persons or entity making such determination with respect to
entitlement to indemnification in good faith requires such additional time to
obtain or evaluate documentation and/or information relating thereto.

(g) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel, member of
the Board of Directors or stockholder of the Company shall act reasonably and in
good faith in making a determination regarding the Indemnitee’s entitlement to
indemnification under this Agreement. Any costs or expenses (including
attorneys’ fees, expenses, out-of-pocket costs and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

(h) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
Proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that Indemnitee has been successful
on the merits or otherwise in such action, suit or Proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

(i) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was not
unlawful.

7. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within forty-five (45) days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within ten (10) days
after receipt by the Company of a written request therefor or (v) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 6 of this Agreement, Indemnitee
shall be entitled to an adjudication in an appropriate court in Dallas County,
Texas, of his entitlement to such indemnification. The Company shall not oppose
Indemnitee’s right to seek any such adjudication. Alternatively, Indemnitee, at
his option, may seek an award in arbitration to be conducted in Dallas, Texas by
a single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Except as set forth herein, the provisions of Delaware
law (without regard to its conflict of laws rules) shall apply to any such
arbitration. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to Section
6(b) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 7 shall be
conducted in all respects as a de novo trial or arbitration on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b). In any judicial proceeding or arbitration commenced pursuant to
this Section 7, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the Company shall have the burden of proving Indemnitee
is not entitled to indemnification or advancement of Expenses, as the case may
be, and the Company shall not refer to or introduce into evidence any
determination adverse to Indemnitee for any purpose. If Indemnitee commences a
judicial proceeding or arbitration pursuant to this Section 7, Indemnitee shall
not be required to reimburse the Company for any advances until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

(c) If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent a prohibition of such indemnification under applicable
Law.

(d) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Company, the Company shall pay on his behalf, in
advance, any and all expenses (of the types described in the definition of
Expenses in Section 13 of this Agreement) actually and reasonably incurred by
him in such judicial adjudication, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement of expenses or
insurance recovery.

(e) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

(f) The Company shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by law against all Expenses and, if requested by Indemnitee,
shall (within ten (10) days after the Company’s receipt of such written request)
advance such Expenses to Indemnitee, which are incurred by Indemnitee in
connection with any judicial proceeding or arbitration brought by Indemnitee (i)
to enforce his rights under, or to recover damages for breach of, this Agreement
or any other indemnification, advancement or contribution agreement or
arrangement or provision of the Company’s Certificate of Incorporation or
By-laws now or hereafter in effect; or (ii) for recovery or advances under any
insurance policy maintained by any person for the benefit of Indemnitee,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnificaiton, advance, contribution or insurance recovery, as the case may
be.

(g) Interest shall be paid by the Company to Indemnitee at the then-effective
Federal funds rate, plus four percent, for amounts which the Company indemnifies
or is obliged to indemnify Indemnity. Such interest shall be paid for the period
commencing with the date on which Indemnitee pays such amount and ending with
the date on which such payment is made to Indemnitee by the Company.

8. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable Law, the certificate of incorporation of the Company,
the By-laws (as they may be altered or amended), any agreement, a vote of
stockholders, a resolution of directors or otherwise. Indemnitee shall, in any
event and without limitation of his rights under this Agreement, but in
augmentation thereof, be entitled to the fullest indemnity and protection
provided by the Company to any of its directors and executive officers. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in the Law,
whether by statute or judicial decision, permits greater indemnification than
would be afforded currently under the Amended and Restated By-laws, the
Certificate of Incorporation and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that such person
serves at the request of the Company, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any director, officer, employee, agent or fiduciary under
such policy or policies.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers reasonably required and take all
reasonable action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights. The Company shall fully reimburse and hold harmless Indemnitee from
Expenses relating to his performance of his obligations under this paragraph,
and any such reimbursal shall not be subject to any of the limitations set forth
in Section 6 hereof.

9. Exception to Right of Indemnification. Notwithstanding any other provision of
this Agreement, Indemnitee shall not be entitled to indemnification under this
Agreement with respect to any Proceeding brought by Indemnitee, or any claim
therein, unless (a) the bringing of such Proceeding or making of such claim
shall have been approved by the Board of Directors of the Company or (b) such
Proceeding is being brought by Indemnitee to assert, interpret or enforce his
rights under this Agreement.

10. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) ten (10) years after the date that Indemnitee shall have
ceased to serve as a director or officer of the Company (incuding as Interim
Chief Financial Officer) or as a director, officer, trustee, partner, managing
member, fiduciary, employee or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other Enterprise which Indemnitee
served at the request of the Company; or (b) one (1) year after the final
termination of any Proceeding (including the rights of appeal thereto) then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
hereunder relating hereto (including any rights of appeal).

11. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as Interim Financial Officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as
Interim Financial Officer of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

(c) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company) and assigns,
and Indemnitee’s spouse, heirs, executors, administrators and personal and legal
representatives, shall continue as to Indemnitee when he has ceased to be a
director, officer, employee or agent of the Company or of any other Enterprise
at the Company’s request. The Company agrees that it shall not enter into any
agreement or arrangement to merge or consolidate with or into another entity, or
to sell all or substantially all of its assets, or otherwise transfer its
operations and assets to another entity, unless and until the successor entity
shall have expressly assumed the Company’s obligations under this Agreement, in
a writing reasonably satisfactory to Indemnitee. The Company shall not enter
into any agreement or plan of liquidation or distribution that does not fully
provide for a bond, insurance or an escrow acceptable to Indemnitee in
Indemnitee’s sole judgment to cover the Company’s obligations under this
Agreement.

(d) The Company and Indemnitee agree that a monetary remedy for breach of this
Agreement, at some later date, may be inadequate, impracticable and difficult of
proof, and further agree that any breach hereof may cause Indemnitee irreparable
harm. Accordingly, the parties hereto agree that Indemnitee may enforce this
Agreement by seeking injunctive relief and/or specific performance hereof,
without any necessity of showing actual damage or irreparable harm and that by
seeking injunctive relief and/or specific performance, Indemnitee shall not be
precluded from seeking or obtaining any other relief to which he may be
entitled. The Company and Indemnitee further agree that Indemnitee shall be
entitled to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertakings in connection therewith.
The Company acknowledges that in the absence of a waiver, a bond or undertaking
may be required of Indemnitee by a court, and the Company hereby expressly,
fully and completely waives any such requirement of such a bond or undertaking
and agrees that it will not seek a bond, undertaking or similar requirement in
any Proceeding.

12. Definitions. For purposes of this Agreement:

(a) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving at the express written request of
the Company.

(b) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(c) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that Indemnitee
is or was serving at the express written request of the Company as a director,
officer, employee, agent or fiduciary.

(d) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, costs of investigation and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, participating, or
being or preparing to be a witness in a Proceeding.

(e) “Independent Counsel” means a national law firm, or a member of a national
law firm, that is experienced in matters of Delaware corporation law, has not
had a personal relationship with the Company or the Indemnitee in the past five
years, and neither presently is, nor in the past five years has been, retained
to represent: (i) the Company or Indemnitee in any matter material to either
such party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

(f) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will or could be involved as a party or otherwise, by reason of the fact that
Indemnitee is or was an officer or director of the Company, by reason of any
action taken by him or of any inaction on his part while acting as an officer or
director of the Company, or by reason of the fact that he is or was serving at
the request of the Company as a director, officer, employee, agent or fiduciary
of another corporation, partnership, joint venture, trust or other Enterprise;
in each case whether or not he is acting or serving in any such capacity at the
time any liability or expense is incurred for which indemnification can be
provided under this Agreement; including one pending on or before the date of
this Agreement.

13. Severability. If any provision or provisions of this Agreement shall be held
by a court of competent jurisdiction to be invalid, void, illegal or otherwise
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by Law; and
(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby. Without limiting the generality of the foregoing,
this Agreement is intended to confer upon Indemnitee indemnification rights to
the fullest extent permitted by applicable Laws and contract. In the event any
provision hereof conflicts with any applicable Law, such provision shall be
deemed modified, consistent with the aforementioned intent, to the extent
necessary to resolve such conflict.

14. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

15. Notice by Indemnitee and the Company. Indemnitee agrees promptly to notify
the Company in writing upon being served with or otherwise receiving any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification covered hereunder. The failure to so notify the Company shall
not relieve the Company of any obligation which it may have to Indemnitee under
this Agreement or otherwise unless and only to the extent that such failure or
delay materially prejudices the Company. The Company agrees promptly to notify
Indemnitee in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder.

16. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

(a) If to Indemnitee, to the address set forth below Indemnitee signature
hereto.



  (b)   If to the Company, to:

     
     
     

Attention:      

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

17. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

18. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

19. Governing Law. The parties agree that this Agreement and the rights and
obligations of the parties hereunder, and any claim or controversy directly or
indirectly based upon or arising out of this Agreement (whether based upon
contract, tort or any other theory), including all matters of construction,
validity and performance, shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware without application of the
conflict of laws principles thereof that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

20. Consent to Jurisdiction. Each party irrevocably submits to the exclusive
jurisdiction of (a) the state courts of the State of Texas located in Dallas,
Dallas County, Texas for purposes of any action arising out of this Agreement;
provided, however, that an action to determine solely and exclusively that
Indemnitee is entitled to indemnification hereunder notwithstanding an
adjudication of liability to the Company, as contemplated by Section 1(b), may
be brought in the Court of Chancery of the State of Delaware. Each party agrees
that no proceeding arising out of or in connection with this Agreement shall be
brought in any other state or Federal court in the United States of America or
any court in any other country, and each party consents to submit to the
exclusive jurisdiction of the courts set forth in the first sentence of this
paragraph for purposes of any action or proceeding, as contemplated in such
sentence. Each party irrevocably and unconditionally waives any objection to the
laying of venue of any action arising out of this Agreement in such courts, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action brought in any such court has been
brought in an inconvenient forum.

21. Representations and Warranties of the Company. The Company hereby represents
and warrants to Indemnitee that it has all necessary corporate power and
authority to enter into and be bound by the terms of this Agreement, and the
execution, delivery and performance of the undertakings contemplated by this
Agreement have been duly authorized by the Company. This Agreement, when
executed and delivered by the Company in accordance with the provisions hereof,
shall be a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting the enforcement of creditors’ rights generally.

[The Remainder of this Page Is Intentionally Blank.]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

INDEMNITORS:

CSK AUTO CORPORATION:

     

CSK AUTO, INC.

By:
Name:
Title:


CSK AUTO.COM, INC.

By:
Name:
Title:


INDEMNITEE:

Name: Steven L. Korby

Address:

2